Judgment and order affirmed, with costs. All concur. (Appeal from a judgment of Steuben Trial Term for plaintiff and against defendants Gray corporation and Gray for $50,000 which was reduced by stipulation of plaintiff to $35,000 pursuant to a conditional order, in an automobile negligence action.. The order denied defendants’ motion for a new trial on condition that plaintiff filed stipulation reducing the verdict.) Present — McCurn, P. J., Kimball, Piper, Wheeler and Van Duser, JJ. [See post, p. 1116.]